En Juez Presideute Se. QuiñoNes,
después de exponer los hechos anteriores, emitió la opiniión del Tribunal.
Aceptando los fundamentos de hecho y el primero de de-recho de la sentencia apelada.
Considerandoi: que aparte de la cuestión propuesta por la representación de la Compañía demandada, respecto al aban-dono del seguro por parte del asegurado Eamón Candelario, comunicado al Agente de dicha Compañía en Arecibo, Don Carlos Storer, en carta de 9 de Setiembre de 1898, y sobre cuyo particular las pruebas aducidas por una y otra parte no permiten llegar á una conclusión exacta, es lo cierto que tanto *545por la falta de pago en el día de sn vencimiento, de la prima semestral correspondiente al lo. de Setiembre de diclio año, cnanto por no haber utilizado el asegurado el término de gracia ó cortesía que le concedía la póliza para pagar dicha prima semestral, al efecto de que pudiera entenderse reno-vado el aseguro por otros seis meses más, es evidente que la viuda é hijos del difunto Candelario, carecían de toda razón y fundamento legal para reclamar de la Compañía demandada el pago de la cantidad asegurada.
Considerando-, que conforme á la regla 68 de la Orden General número 118 de 15 de Agosto de 1899, las costas deben imponerse al litigante cuyas pretensiones hayan sido total-mente desestimadas.
Vistas las disposiciones legales citadas.
Fallamos: que debemos confirmar y confirmamos la sen-tencia apelada de 13 de Agosto de 1903, con las costas de esta segunda instancia á cargo de la parte apelante.
Jueces concurrentes: Sres. Hernandez, Figueras, Mac-Leary y Wolf.